Being unable to agree with the majority opinion, I respectfully dissent. While I agree with the legal principles the majority applies in this case, my application of those principles to the facts yields a different result.
Beyond question, appellant, Wayne R. Clayman, D.P.M., was charged solely with publishing fraudulent statements in violation of R.C. 4731.22(B) (5), with obtaining money by fraudulent misrepresentations in the course of his practice in violation of R.C. 4731.22(B) (8), and with having pled guilty to a felony in violation of R.C. 4731.22(B) (9). Appellant was not charged with violating R.C. 4731.22(B) (6) for failure to conform to minimal standards of patient care. Nonetheless, as the board debated the appropriate course of action to be taken for appellant's admitted felony conviction arising from improper billing, the board specifically considered the patient care appellant rendered.
More particularly, Dr. Heidt reviewed a number of cases with the other board members during deliberations, noting nine or ten cases in which appellant had been the treating podiatrist. Of those cases, seven involved issues of patient care, not improper or fraudulent billing. The patient care issues typically arose in circumstances where appellant allegedly performed more surgery than necessary to treat the patient. Nothing in the records before the board suggested that appellant, even if overtreating the patient, billed for more than he performed in those instances.  Finding that appellant's services were "just extremely poor medicine," and "almost fraudulent medicine," Dr. Heidt commented that it "is extremely unfortunate that these matters did not come to the Board's attention prior to this time to save a lot of these other people from pain and suffering and inconsequential surgery."
Immediately following his discussion of patient care, Dr. Heidt moved to amend the hearing officer's proposed order.  While the hearing officer recommended that appellant's license be revoked, the revocation stayed and a suspension imposed, *Page 131 
Dr. Heidt moved that the proposed order be amended to permanently revoke appellant's license to practice medicine and surgery in the state of Ohio. In seconding the motion, Dr. Garg stated his reasons: although he stated that one matter involved overbilling, he also stated that there was evidence of unwarranted surgeries.
Apparently recognizing the thrust of the comments of both Dr. Heidt and Dr. Garg, Dr. Buchan stated that he "thinks this case should have taken a different tack. In that case, that tack could have been a situation of standard of care. There were patients, 14-year-olds, whose chief complaints were bunions, receiving tenotomies and capsulotomies. There were patients with ingrown toenails receiving this tenotomy and capsulotomy procedural code." Dr. Buchan further stated that "the Board revoked a license several months ago in a similar situation where tenotomies and capsulotomies were done, speaking directly to the standard of care issue."
Following that discussion, Mr. Sinnott, a lay board member, reminded the board that "this is a case where the Board charged fraudulent billing practices and felony conviction. There has been some discussion at the table today which has, understandably, brought into question the quality of care being provided." Assuring himself that the board would take into account only those sections charged, he noted that this "is not a quality of care case."
Thereafter, the board voted to permanently revoke appellant's license.
The record thus shows that the board considered quality of care issues in determining the appropriate sanction for appellant. Indeed, immediately following his discussion concerning quality of care issues, Dr. Heidt moved that the hearing officer's proposed sanction be modified to a permanent revocation. Dr. Garg specifically cited quality of care issues in seconding the motion.  Dr. Buchan noted that in similar circumstances, permanent revocation had been imposed based on quality of care. While Mr. Sinnott astutely noted that the board's discussion had deviated from the charged violations, his statement that the board surely would consider only the charged offenses in its deliberations cannot erase the pointed consideration of quality of care issues the board discussed. Accordingly, I can conclude only that the board's sanction here is premised not only on the charged violations, but the board's genuine concern over the quality of care appellant rendered to his patients.
Moreover, I disagree with the majority's conclusion that appellant's undisputed felony conviction erases the due process violation. Unquestionably, appellant's felony conviction presents a basis for the board to sanction appellant; among the available sanctions is permanent revocation of his license. Nonetheless, to adopt the majority's position suggests that the board need only have evidence of a violation as charged, and then may consider, without notice to the practitioner, *Page 132 
any other violations it may happen to perceive. Given that the evidence of other uncharged violations appears to have affected the sanction the board imposed, I cannot agree that uncharged violations may be considered in deliberation.
More problematic is appellant's remedy. Typically, a case such as this would be remanded to the board for reconsideration of the evidence in the absence of quality of care issues. Given the intensity of the board's feelings about the quality of care appellant rendered to his patients, the board members' ability to exclude that issue from consideration in determining the appropriate sanction is at least questionable.  Nonetheless, the board members are charged with administering their positions in compliance with applicable law, and thus I would return the matter to the board for consideration of the appropriate sanction based on evidence of violations as charged, excluding evidence of quality of care issues, unless the board chooses to begin again with a new statement of violations which raises not only appellant's billing practices but include issues of quality of care as well.
Accordingly, I would reverse the judgment of the common pleas court and remand this matter to the common pleas court with instructions to return the matter to the board for further consideration.